DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belt (US 2015/0038842, of record) in view of Prater (US 2002/0161299).
Regarding claim 1, Belt discloses an information selection device comprising: a control unit configured to receive, as input information, a pulsation cycle of a heart of a subject ([0065]: “cardiac motion signals”), a respiration cycle of the subject ([0065]: “respiratory movement signal”), and inner wall surface information on the heart at different times ([0061]: “ultrasound signals of the tissue wall 24 at different times”), and to select, as selected information that is discrete data, the inner wall surface information input ([0015]: “A-line data, generated as ultrasound pulses sent inside of cardiac wall…indicative of properties of the cardiac tissue”) at a timing at which a predetermined pulsation phase range included in the pulsation cycle and a predetermined respiration phase range included in the respiration cycle overlap each other, out of a plurality of the input inner wall surface information ([0070], [0071]; Fig. 5: inner wall surface data indicates a plurality of phase ranges over time | A-line envelopes within region 43 are assigned to the same motion phase and overlap with the cardiac phase range).  Belt does not explicitly disclose that the control unit is configured to interpolate missing information of the inner wall surface information, which is caused by the selection of the selected information, by linking between data adjacent to each other of the discrete data by a smooth curve.  However, Prater teaches performing interpolation on ultrasound image data ([0047]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the interpolation of Prater to the data of Belt, as to provide a well-known manner of creating intervening data.
Regarding claim 2, Belt discloses that the predetermined pulsation phase range includes a peak of the pulsation cycle ([0070], [0071]; Fig. 5: see the R-peak of the electrocardiogram).
Regarding claim 5, Belt discloses that the control unit is configured to classify the inner wall surface information input at a timing at which each of a plurality of pulsation phase ranges having the predetermined pulsation phase range (Fig. 5; [0071]: A-line envelopes within region 43 are assigned into first motion phase, further A-line envelops within a period T are assigned to further motion phases).  Belt also discloses a pulsation input unit and a respiration input unit capable of receiving a pulsation cycles of a heart and a respiration cycle, respectively.  Belt does not explicitly disclose that each of a plurality of respiration phase ranges having the predetermined respiration phase range overlap each other, out of the plurality of inner wall surface information, into a group for each of a plurality of combinations including a combination of the predetermined pulsation phase range and the predetermined phase range.  However, Belt does teach the combined used of both respiratory and cardiac phase cycles ([0035], [0036], [0065]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to utilize combined and overlapping data, in order to more accurately monitor an ablation environment.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belt (US 2015/0038842, of record) in view of Prater (US 2002/0161299), as applied to claim 1 above, in view of Wischmann (US 2008/0226149, of record).
Regarding claim 3, neither Belt nor Prater explicitly disclose that the predetermined respiration phase range includes a peak of the respiration cycle.  However, Wischmann teaches a predetermined respiration phase range includes a peak of a respiration cycles (Fig. 2, [0032]) and that medical images are collected in a plurality of cardiac and respirator phases, wherein the images are transformed into a series of respiratory compensated images with the plurality of cardiac phases (Abstract; [0008]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the respiration peak of Wischmann to the analysis of Belt and Prater, as to provide a robust estimation of respiratory motion.

Claim(s) 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belt (US 2015/0038842, of record) in view of Prater (US 2002/0161299), as applied to claims 1 and 5 above, in view of Strommer (US 2013/0184569, of record).
Regarding claim 4, neither Belt nor Prater explicitly disclose that the control unit is configured to generate a three-dimensional image of the heart, based on a plurality of the selected information and the missing information interpolated by the control unit.  However, Strommer teaches generating a three-dimensional image of a heart based on a plurality of information ([0061], [0062]: “3D model of the heart based on a plurality of 2D tomographic images”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the three-dimensional image of Strommer to the system of Belt and Prater, as to provide an enhanced and intuitive visualization of the heart.
Regarding claim 6, neither Belt nor Prater explicitly disclose that the control unit is configured to generate a three-dimensional image of the heart, based on a plurality of inner wall surface information, as the selected information, classified into the group.  However, Strommer teaches generating a three-dimensional image of the heart based on a plurality of inner wall surface information ([0061], [0062], [0068]: inner surface of heart chamber).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the three-dimensional image of Strommer to the system of Belt and Prater, as to provide an enhanced and intuitive visualization of the heart.
Regarding claim 7, neither Belt nor Prater explicitly disclose a display unit, wherein each time the control unit is configured to receive the inner wall surface information, the control unit is configured to generate the three-dimensional image of the heart, based on the plurality of inner wall surface information belonging to a group into which the inner wall surface information is classified, and to display the three-dimensional image on the display unit.  However, Strommer teaches displaying a 3D model that is formed from 2D images which are associated with a respective position and a respective cardiac activity state of the heart ([0062]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the modeling of Strommer to the system of Belt and Prater, as to provide an enhanced and intuitive visualization of the heart.
Regarding claim 8, neither Belt nor Prater explicitly disclose a display unit, wherein each time the control unit is configured to receive the inner wall surface information belonging to the group, to generate the three-dimensional image of the heart, based on a plurality of information belonging to the group, and to display the three-dimensional image on the display unit.  However, Strommer teaches that a 3D image is generated based on a plurality of information belonging to a grouping of images based on a common activity state ([0062]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the three-dimensional image of Strommer to the system of Belt and Prater, as to provide an enhanced and intuitive visualization of the heart.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belt (US 2015/0038842, of record) in view of Prater (US 2002/0161299), as applied to claim 1 above, in view of Hiltner (WO 2015/102573, of record).
Regarding claim 10, neither Belt nor Prater explicitly disclose that the inner wall surface information is acquired by an ultrasound element or an image sensor element located inside a tubular member inserted into the heart, and wherein the information selection device further comprises a drive unit that includes a motor configured to move the ultrasound element or the image sensor element inside the tubular member.  However, Hiltner teaches a motorized drive unit that moves an ultrasound element inside a tubular member ([0029]: rotational mechanism 162 configured to rotate the transducer 108 inside the catheter 102; [0032]: “translation mechanism 110 can comprise a motor 158”; claim 6 recites that the rotation mechanism is configured to be translated by the translation mechanism).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the motorized element of Hiltner to the system of Belt and Prater, as to provide a motorized means of movement.
Regarding claim 11, Belt discloses that the ultrasound element being configured to irradiate an inner wall surface of the heart with an ultrasound wave, and is capable of acquiring the inner wall surface information on the heart, based on the ultrasound wave reflected from the inner wall surface of the heart (Fig. 2; [0061]). 
Regarding claim 12, neither Belt nor Prater explicitly disclose that the drive unit is connected with a proximal portion of a shaft, wherein the ultrasound element is fixed to a distal portion of the shaft, and wherein the drive unit is configured to move the ultrasound element via the shaft.  However, Hiltner teaches a drive unit that is connected to a proximal portion of a shaft (Fig. 4A, [0036]), wherein an ultrasound element is fixed to a distal portion of the shaft (Fig. 5A, [0017]), the drive unit moving the ultrasound element via the shaft ([0029], [0051]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the mechanical elements of Hiltner to the system of Belt and Prater, as to provide real-time visualization of an interior of a heart.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571) 270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793